UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended October 28, 2007 OR [ ]TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number: 0-23985 NVIDIA CORPORATION (Exact name of registrant as specified in its charter) Delaware 94-3177549 (State or Other Jurisdiction of (I.R.S. Employer Incorporation or Organization) Identification No.) 2701 San Tomas Expressway Santa Clara, California95050 (408) 486-2000 (Address, including zip code, and telephone number, including area code, of principal executive offices) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): xLarge accelerated fileroAccelerated filero Non-accelerated filer Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes o No x The number of shares of common stock, $.001 par value, outstanding as ofNovember 14, 2007 was555,571,452. NVIDIA CORPORATION FORM 10-Q FOR THE QUARTER ENDED OCTOBER 28, 2007 TABLE OF CONTENTS PART I : FINANCIAL INFORMATION Page Item 1. Financial Statements (Unaudited) a) Condensed Consolidated Statements of Income for the three and nine months ended October 28, 2007 and October 29, 3 b) Condensed Consolidated Balance Sheets as of October 28, 2007 and January 28, 2007 4 c) Condensed Consolidated Statements of Cash Flows for the nine months ended October 28, 2007 and October29,2006 5 d) Notes to Condensed Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 24 Item 3. Quantitative and Qualitative Disclosures About Market Risk 38 Item 4. Controls and Procedures 39 PART II : OTHER INFORMATION Item 1. Legal Proceedings 40 Item 1A. Risk Factors 40 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 55 Item 3. Defaults Upon Senior Securities 56 Item 4. Submission of Matters to a Vote of Security Holders 56 Item 5. Other Information 56 Item 6. Exhibits 57 Signature 58 PARTI. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS (UNAUDITED) NVIDIA CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF INCOME (UNAUDITED) (In thousands, except per share data) Three Months Ended Nine Months Ended October 28, 2007 October 29, 2006 October 28, 2007 October 29, 2006 Revenue $ 1,115,597 $ 820,572 $ 2,895,130 $ 2,189,898 Cost of revenue 600,044 486,630 1,575,447 1,275,155 Gross profit 515,553 333,942 1,319,683 914,743 Operating expenses: Research and development 179,529 140,732 495,802 391,191 Sales, general and administrative 88,183 75,597 250,034 208,614 Total operating expenses 267,712 216,329 745,836 599,805 Operating income 247,841 117,613 573,847 314,938 Interest income 17,416 10,652 46,250 28,278 Interest expense — (22 ) — (29 ) Other income (expense), net 1,542 84 1,342 (266 ) Income before income tax expense 266,799 128,327 621,439 342,921 Income tax expense 31,138 21,816 80,787 58,297 Income before change in accounting principle 235,661 106,511 540,652 284,624 Cumulative effect of change in accounting principle — — — 704 Net income $ 235,661 $ 106,511 $ 540,652 $ 285,328 Basic net income per share: Prior to cumulative effect of change in accounting principle $ 0.42 $ 0.20 $ 0.99 $ 0.55 Cumulative effect of change in accounting principle — Basic net income per share $ 0.42 $ 0.20 $ 0.99 $ 0.55 Shares used in basic per share computation 554,966 528,986 547,796 514,112 Diluted net income per share: Prior to cumulative effect of change in accounting principle $ 0.38 $ 0.18 $ 0.89 $ 0.50 Cumulative effect of change in accounting principle — Diluted net income per share $ 0.38 $ 0.18 $ 0.89 $ 0.50 Shares used in diluted per share computation 612,985 586,733 605,733 570,422 See accompanying Notes to Condensed Consolidated Financial Statements. 3 NVIDIA CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (UNAUDITED) (In thousands) October 28, 2007 January 28, 2007 ASSETS Current assets: Cash and cash equivalents $ 1,056,702 $ 544,414 Marketable securities 796,251 573,436 Accounts receivable, net 552,407 518,680 Inventories 306,143 354,680 Prepaid expenses and other current assets 44,551 40,560 Total current assets 2,756,054 2,031,770 Property and equipment, net 322,946 260,828 Goodwill 292,934 301,425 Intangible assets, net 78,173 45,511 Deposits and other assets 25,156 35,729 Total assets $ 3,475,263 $ 2,675,263 LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable $ 449,792 $ 272,075 Accrued liabilities 406,650 366,732 Total current liabilities 856,442 638,807 Deferred tax and other long-term liabilities 140,895 29,537 Commitments and contingencies - see Note 13 Stockholders’ equity: Preferred stock — — Common stock 615 583 Additional paid-in capital 1,598,291 1,295,455 Treasury stock, at cost (861,547 ) (487,120 ) Accumulated other comprehensive income, net 3,350 1,436 Retained earnings 1,737,217 1,196,565 Total stockholders' equity 2,477,926 2,006,919 Total liabilities and stockholders' equity $ 3,475,263 $ 2,675,263 See accompanying Notes to Condensed Consolidated Financial Statements. 4 NVIDIA CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) (In thousands) Nine Months Ended October 28, 2007 October 29, 2006 Cash flows from operating activities: Net income $ 540,652 $ 285,328 Adjustments to reconcile net income to net cash provided by operating activities: Stock-based compensation 98,868 83,244 Depreciation and amortization 96,256 73,270 Deferred income taxes 67,279 25,617 Payments under patent licensing arrangement (49,634 ) — Excess tax benefits from stock-based compensation — (22,559 ) Cumulative effect of change in accounting principle — (704 ) In-process research and development — 602 Other 618 262 Changes in operating assets and liabilities net of acquisitions: Accounts receivable (32,943 ) (112,335 ) Inventories 48,590 (112,540 ) Prepaid expenses and other current assets (4,327 ) (10,502 ) Deposits and other assets 3,193 (13,670 ) Accounts payable 175,096 82,573 Accrued liabilities 74,077 78,130 Net cash provided by operating activities 1,017,725 356,716 Cash flows from investing activities: Purchases of marketable securities (739,706 ) (179,050 ) Sales and maturities of marketable securities 521,712 146,745 Purchases of property and equipment and intangible assets (117,406 ) (69,564 ) Acquisition of businesses, net of cash and cash equivalents — (67,037 ) Investments in non-affiliates — (8 ) Net cash used in investing activities (335,400 ) (168,914 ) Cash flows from financing activities: Common stock issued under employee stock plans 204,390 154,607 Stock repurchase (374,427 ) (174,978 ) Excess tax benefits from stock-based compensation — 22,559 Net cash provided by (used in) financing activities (170,037 ) 2,188 Change in cash and cash equivalents 512,288 189,990 Cash and cash equivalents at beginning of period 544,414 551,756 Cash and cash equivalents at end of period $ 1,056,702 $ 741,746 Supplemental disclosures of cash flow information: Cash paid for income taxes, net $ 4,299 $ 27,226 Other non-cash activities: Unrealized gains from marketable securities $ 2,571 $ 1,052 Assets acquired by assuming related liabilities $ 16,348 $ 51,463 Deferred compensation $ — $ 3,604 See accompanying Notes to Condensed Consolidated Financial Statements 5 NVIDIA CORPORATION AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Note 1 - Summary of Significant Accounting Policies Basis of Presentation The accompanying unaudited condensed consolidated financial statements were prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information and with the instructions to Form 10-Q and Article 10 of Securities and Exchange Commission, or SEC, Regulation S-X. In the opinion of management, all adjustments, consisting only of normal recurring adjustments except as otherwise noted, considered necessary for a fair statement of results of operations and financial position have been included. The results for the interim periods presented are not necessarily indicative of the results expected for any future period. The following information should be read in conjunction with the audited financial statements and notes thereto included in our Annual Report on Form 10-K for the year ended January28, 2007. Fiscal year We operate on a 52 or 53-week year, ending on the Sunday in January nearest January31. Each quarter in fiscal years 2008 and2007 was a 13-week quarter. Stock Split On August 9, 2007,we announced thatour Board approved a three-for-two stock split of our outstanding shares of common stock on Monday, August 20, 2007 to be effected in the form of a stock dividend.The stock split was effective on Monday,September 10, 2007 and entitled each stockholder of record to receive one additional share for every two outstanding shares of common stock held and cash in lieu of fractional shares. All share and per-share numbers contained herein have been retroactively adjusted to reflect this stock split. Reclassifications Certain prior fiscal year balances have been reclassified to conform to the current fiscal year presentation. Principles of Consolidation Our condensed consolidated financial statements include the accounts of NVIDIA Corporation and its wholly owned subsidiaries. All material intercompany balances and transactions have been eliminated in consolidation. Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosures of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenue and expenses during the reporting period. Actual results could differ from those estimates. On an on-going basis, we evaluate our estimates, including those related to revenue recognition, accounts receivable, inventories, income taxes, goodwill, stock-based compensation expense and contingencies. These estimates are based on historical facts and various other assumptions that we believe are reasonable. Revenue Recognition Product Revenue We recognize revenue from product sales when persuasive evidence of an arrangement exists, the product has been delivered, the price is fixed and determinable, and collection is reasonably assured. For most sales, we use a binding purchase order and in certain cases we use a contractual agreement as evidence of an arrangement. We consider delivery to occur upon shipment provided title and risk of loss have passed to the customer based on the shipping terms. At the point of sale, we assess whether the arrangement fee is fixed and determinable and whether collection is reasonably assured. If we determine that collection of a fee is not reasonably assured, we defer the fee and recognize revenue at the time collection becomes reasonably assured, which is generally upon receipt of payment. 6 NVIDIA CORPORATION AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Continued) (Unaudited) Our policy on sales to distributors, who have rights of return,is to defer recognition of revenue and related cost of revenue until the distributors resell the product. We record estimated reductions to revenue for customer programs at the time revenue is recognized. Our customer programs primarily involve rebates, which are designed to serve as sales incentives to resellers of our products in various target markets. We account for rebates in accordance with Emerging Issues Task Force Issue 01-9, or EITF 01-09, Accounting for Consideration Given by a Vendor to a Customer (Including a Reseller of the Vendor’s Products) and, as such, we accrue for 100% of the potential rebates and do not apply a breakage factor. Rebates typically expire six months from the date of the original sale, unless we reasonably believe that the customer intends to claim the rebate. Unclaimed rebates are reversed to revenue upon expiration of the rebate. Our customer programs also include marketing development funds, or MDFs. We account for MDFs as either a reduction of revenue or an operating expense in accordance with EITF 01-09. MDFs represent monies paid to retailers, system builders, original equipment manufacturers, or OEMs, distributors and add-in card partners that are earmarked for market segment development and expansion and typically are designed to support our partners’ activities while also promoting NVIDIA products. Depending on market conditions, we may take actions to increase amounts offered under customer programs, possibly resulting in an incremental reduction of revenue at the time such programs are offered. We also record a reduction to revenue by establishing a sales return allowance for estimated product returns at the time revenue is recognized, based primarily on historical return rates. However, if product returns for a particular fiscal period exceed historical return rates we may determine that additional sales return allowances are required to properly reflect our estimated exposure for product returns. License and Development Revenue For license arrangements that require significant customization of our intellectual property components, we generally recognize this license revenue using the percentage-of-completion method of accounting over the period that services are performed. For all license and service arrangements accounted for under the percentage-of-completion method, we determine progress to completion based on actual direct labor hours incurred to date as a percentage of the estimated total direct labor hours required to complete the project. We periodically evaluate the actual status of each project to ensure that the estimates to complete each contract remain accurate. A provision for estimated losses on contracts is made in the period in which the loss becomes probable and can be reasonably estimated. To date, we have not recorded any such losses. Costs incurred in advance of revenue recognized are recorded as deferred costs on uncompleted contracts. If the amount billed exceeds the amount of revenue recognized, the excess amount is recorded as deferred revenue. Revenue recognized in any period is dependent on our progress toward completion of projects in progress. Significant management judgment and discretion are used to estimate total direct labor hours. Any changes in or deviations from these estimates could have a material effect on the amount of revenue we recognize in any period. Recently Issued Accounting Pronouncements In September 2006, the Financial Accounting Standards Board, or FASB, issued Statement of Financial Accounting Standards No. 157, or SFAS No. 157, Fair Value Measurements. SFAS No. 157 establishes a framework for measuring fair value and expands disclosures about fair value measurements. The changes to current practice resulting from the application of SFAS No. 157 relate to the definition of fair value, the methods used to measure fair value, and the expanded disclosures about fair value measurements. We are required to adopt the provisions of SFAS No. 157 beginning with our fiscal quarter ending April 27, 2008. We are currently evaluating the impact that SFAS No.157 will have on our consolidated financial position, results of operations and cash flows. In February 2007, the FASB issued Statement of Financial Accounting Standards No. 159, or SFAS No.159, The Fair Value Option for Financial Assets and Financial Liabilities. SFAS No.159 permits companies to choose to measure certain financial instruments and certain other items at fair value. The standard requires that unrealized gains and losses on items for which the fair value option has been elected be reported in earnings. We are required to adopt the provisions of SFAS No. 159 beginning with our fiscal quarter ending April 27, 2008, although earlier adoption is permitted. We are currently evaluating the impact that SFAS No.159 will have on our consolidated financial position, results of operations and cash flows. 7 NVIDIA CORPORATION AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Continued) (Unaudited) In June2007, the FASB ratified Emerging Issues Task ForceIssue No.07-3, or EITF 07-3, Accounting for Nonrefundable Advance Payments for Goods or Services to Be Used in Future Research and Development Activities. EITF 07-3 requires non-refundable advance payments for goods and services to be used in future research and development activities to be recorded as an asset and the payments to be expensed when the research and development activities are performed. We are required to adopt the provisions of EITF 07-3 beginning with our fiscal quarter ending April 27, 2008. The adoption of EITF 07-3 is not expected to have a significant impact on our consolidated financial position, results of operations and cash flows. Adoption of FASB Interpretation No. 48 On January 29, 2007, we adopted FASB Interpretation No. 48, or FIN 48,
